DETAILED ACTION
This action is in response to communications filed 6/10/2022:
Claims 1, 3-7, and 9-12 are pending
Claims 2 and 8 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 6/10/2022, with respect to claims 1, 3-7, and 9-12 have been fully considered and are persuasive.  The rejection of 4/18/2022 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1, 3-7, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 7, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Wanca fails to explicitly teach the limitations of claim 2 (which have now been incorporated into claim 1), “wherein when the adjustment mode has the largest intensity adjustment level, the right channel first sound signal is an equal mixture of the right channel sound signal and the left channel sound signal and the left channel first sound signal is also an equal mixture of the right channel sound signal and the left channel sound signal.” Similarly, claim 7 now incorporates the limitations of claim 8 and thus allowable for the same rationale. The Examiner notes that Wanca discloses a plurality of programs (pre-defined) that a user can select but said programs can also be edited/changed according to the user’s needs (see ¶30-32, 43, Figs. 3-4). Claims 1 and 7 explicitly require sound adjustment modes that creates a first left and first right channel from a mixture of the input left and input right channels depending on the adjustment modes selected [paraphrase of claims 1 and 7]. Although Wanca provides the necessary base components required to create various programs that would satisfy the limitations, the Examiner believes this would be a hindsight combination.
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651